           Case 4:19-cv-07668-YGR Document 59 Filed 10/27/20 Page 1 of 4



 1    Courtland L. Reichman (CA Bar No. 268873)           Gary J. Toman (Pro Hac Vice)
      Laura Carwile (CA Bar No. 291906)                   WEINBERG, WHEELER, HUDGINS,
 2    REICHMAN JORGENSEN LLP                              GUNN & DIAL LLP
      100 Marine Parkway, Suite 300                       3344 Peachtree Road NE, Suite 2400
 3    Redwood Shores, CA 94065
      Telephone: (650) 623-1401                           Atlanta, GA 30326
 4    Facsimile: (650) 623-1449                           Telephone: (404) 876-2700
      creichman@reichmanjorgensen.com                     Facsimile: (404) 875-9433
 5
      lcarwile@reichmanjorgensen.com                      gtoman@wwhgd.com
 6
      Sarah Jorgensen (Pro Hac Vice)                      Kylie Chiseul Kim (Pro Hac Vice)
 7    REICHMAN JORGENSEN LLP                              KELLOGG, HANSEN, TODD, EVANS,
      1201 West Peachtree Street, Suite 2300              FIGEL & FREDERICK LLP
 8    Atlanta, GA 30309                                   1615 M St NW #400
      Telephone: (404) 609-1040                           Washington, DC 20036
 9
      Facsimile: (650) 623-1449                           Telephone: (202) 326-7924
10    sjorgensen@reichmanjorgensen.com                    Facsimile: (202) 326-7999
                                                          kkim@kellogghansen.com
11    Attorneys for Plaintiff
      California Restaurant Association
12
13
                                UNITED STATES DISTRICT COURT
14                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                     OAKLAND DIVISION
15
16   CALIFORNIA RESTAURANT ASSOCIATION,                       Case No. 4:19-cv-07668-YGR
17
     a California nonprofit mutual benefit corporation,       ORDER GRANTING
18                                                            STIPULATION TO EXTEND TIME
                           Plaintiff,                         FOR HEARING ON
19                                                            DEFENDANT’S MOTION TO
                    v.                                        DISMISS FIRST AMENDED
20                                                            COMPLAINT;
     CITY OF BERKELEY,                                        [PROPOSED] ORDER
21
                           Defendant.                         Judge: Hon. Yvonne Gonzalez Rogers
22                                                            Action Filed: Nov. 21, 2019

23
24
25
26
27
28

     Stip. To Extend Time for Hearing on Def. Mot. to Dismiss Am. Compl.; [Proposed] Order
     (4:19-cv-07668-YGR)                                                                           1
        Case 4:19-cv-07668-YGR Document 59 Filed 10/27/20 Page 2 of 4




 1          Pursuant to Civil Local Rule 7-12, Plaintiff California Restaurant Association (“CRA”)

 2 and Defendant City of Berkeley (“Berkeley”) (collectively “the Parties”), by and through their

 3 respective counsel, stipulate to extend time for the hearing on Defendant’s Motion to Dismiss the

 4 First Amended Complaint (“Motion to Dismiss”), currently scheduled for November 17, 2020.

 5          1.      On September 18, 2020, the Court set the hearing on the Motion to Dismiss for

 6 November 17, 2020 at 2:00 P.M.

 7          2.      On October 26, 2020, the Parties met and conferred via email regarding the

 8 upcoming hearing date.

 9          3.      Attorneys for CRA have an extensive, dispositive summary judgment hearing in an

10 unrelated matter that was scheduled for the day before this hearing and cannot be changed. It

11
     would be difficult for the attorneys to prepare adequately for both oral arguments.
12
            4.      In light of the unavailability of counsel and the complexity of the issues presented,
13
     the Parties agree that the hearing date for the Motion to Dismiss should be continued.
14
            5.      Both Parties have availability on December 8, 2020, or December 15, 2020, if
15
     convenient for the Court.
16
            THEREFORE, IT IS HEREBY STIPULATED by and between CRA and Berkeley, and
17
            the Parties respectfully request, that:
18
            1.      The hearing on the Motion to Dismiss shall be continued to December 8, 2020,
19
     December 15, 2020, or any time as may be convenient for the Court.
20
            SO STIPULATED.
21

22          Dated: October 27, 2020                       REICHMAN JORGENSEN LLP

23
                                                          By:    /s/ Laura Carwile
24                                                                Laura Carwile

25
            Dated: October 27, 2020                       BERKELEY CITY ATTORNEY’S OFFICE
26
27                                                        By:    /s/ Christopher Jensen
                                                                  Christopher Jensen
28
     Stip. To Extend Time for Hearing on Def. Mot. to Dismiss Am. Compl.; [Proposed] Order
     (4:19-cv-07668-YGR)                                                                               2
        Case 4:19-cv-07668-YGR Document 59 Filed 10/27/20 Page 3 of 4




 1                                        ECF ATTESTATION

 2          In accordance with Civil Local Rule 5(i)(3), I, Laura Carwile, attest that I have obtained

 3 concurrence in the filing of this document from the other signatory listed here.

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     Stip. To Extend Time for Hearing on Def. Mot. to Dismiss Am. Compl.; [Proposed] Order
     (4:19-cv-07668-YGR)                                                                                 3
        Case 4:19-cv-07668-YGR Document 59 Filed 10/27/20 Page 4 of 4




 1                                     [PROPOSED] ORDER
 2          PURSUANT TO STIPULATION, it is hereby ORDERED that:
 3          1.     The hearing on the Motion to Dismiss shall be CONTINUED, to any time as may be
 4 convenient for the Court, to the 8th day of December, 2020 at 2:00 p.m. PST.

 5

 6          IT IS SO ORDERED.

 7

 8 DATED: _____________________________
              October 27, 2020                        ___________________________________
                                                          YVONNE GONZALEZ ROGERS
 9                                                      UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     Stip. To Extend Time for Hearing on Def. Mot. to Dismiss Am. Compl.; [Proposed] Order
     (4:19-cv-07668-YGR)                                                                     4
